109 So. 2d 746 (1959)
Robert HAYNES
v.
STATE of Alabama.
3 Div. 859.
Supreme Court of Alabama.
February 19, 1959.
Morris A. Burkett, Arthur J. Reid and J. O. Sentell, Jr., Montgomery, for petitioner.
MacDonald Gallion, Atty. Gen., opposed.
*747 LAWSON, Justice.
This cause is before us on petition for writ of certiorari to review and revise the opinion and judgment of the Court of Appeals in the case of Haynes v. State.
The petition asserts error by the Court of Appeals in that it did not reverse the trial court in regard to a ruling on the evidence and because it upheld the action of the trial court in refusing to give at the defendant's request his written charges 3, 6 and 44.
In regard to the ruling on the evidence the petition avers:
"The Court of Appeals erred in holding that there was no error committed by the trial court in overruling an objection to the following question propounded by the State to the witness, Thomas Gilmore:
"Q. If he told on the stand he gave that check to the man he bought the motor from, he wasn't telling the truthyou didn't see it."
The answer of the witness to that question was: "But he did not leave the place that day." We are in accord with the conclusion reached by the Court of Appeals to the effect that if it be conceded that the trial court erred in overruling the objection to the question, the error was harmless in view of the answer given.
The trial court gave a large number of written charges at the request of the defendant and refused more than forty such charges. The Court of Appeals did not treat any of the refused charges separately, but simply held that all of them were refused without error because they "* * * were abstract, incorrect principles of law, otherwise faulty, or were substantially and fairly covered by given charges or the court's oral charge * * *."
This treatment of the refused charges by the Court of Appeals does not present any question for our consideration because under our limited review of the decisions of the Court of Appeals questions not separately treated or discussed in the opinion of that court are not before us for consideration on petition for certiorari. Tortomasi v. State, 238 Ala. 253, 189 So. 905.
Writ denied.
STAKELY, GOODWYN and MERRILL, JJ., concur.